       Case 2:20-cv-01041-DWL Document 5 Filed 06/02/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Chandler Therapy Clinic, et al.,                   No. CV-20-01041-PHX-DWL
10                  Plaintiffs,                         ORDER
11   v.
12   CIGNA Healthcare of Arizona,
13                  Defendant.
14
15          The complaint in this action, which was originally filed in state court, alleges that
16   K.A., a patient of Dr. Chris Komarnisky of the Chander Therapy Clinic, has an insurance

17   policy issued by CIGNA Healthcare of Arizona (“Cigna”) and that Cigna improperly failed
18   to provide coverage for one of K.A.’s medical visits. (Doc. 1-1 at 4.) Cigna has now

19   removed the action to federal court on the ground that, under ERISA, the state-law claim

20   is considered a federal claim for purposes of the Court’s subject matter jurisdiction under
21   28 U.S.C. § 1331. (Doc. 1.)
22          Even assuming this is true, the Court harbors concerns over its subject matter

23   jurisdiction. Notably, K.A. isn’t one of the plaintiffs identified in the complaint. Instead,

24   the two named plaintiffs are the Chandler Therapy Clinic and Dr. Komarnisky. It is unclear

25   whether either of those parties has standing, which is “an essential and unchanging part of

26   the case-or-controversy requirement of Article III.” Lujan v. Defs. of Wildlife, 504 U.S.
27   555, 560 (1992). Even assuming that Cigna failed to pay non-party K.A. the benefits that
28   were owed to her under her insurance policy, it doesn’t necessarily follow (at least based
         Case 2:20-cv-01041-DWL Document 5 Filed 06/02/20 Page 2 of 2



 1   on the allegations set forth in the complaint) that the Chandler Therapy Clinic or Dr.
 2   Komarnisky suffered an “injury in fact,” Lujan, 504 U.S. at 560 —that is, that Cigna’s
 3   failure to pay injured them, rather than K.A.
 4          “The party invoking federal jurisdiction bears the burden of establishing” Article III
 5   jurisdiction.1 Id. at 561. Here, the burden falls on removing Defendant Cigna.
 6          Accordingly,
 7          IT IS ORDERED that Cigna must, by June 16, 2020, (1) voluntarily remand this
 8   action, or (2) file a memorandum, not to exceed five pages, showing cause why this action
 9   should not be remanded for lack of Article III jurisdiction due to the plaintiffs’ lack of
10   standing.
11          IT IS ORDERED that the Clerk of Court shall remand this action to the Maricopa
12   County Justice Courts, without further notice, if Cigna does not comply with this order.2
13          Dated this 2nd day of June, 2020.
14
15
16
17
18
19
20
21
22
23   1
             “Arizona’s Constitution has no counterpart ‘case or controversy’ requirement.”
24   Dobson v. State ex rel., Comm’n on Appellate Court Appointments, 309 P.3d 1289, 1292
     (Ariz. 2013).
25   2
             The Court further notes that, although individual persons may appear pro se,
     “corporations and other unincorporated associations must appear in court through an
26   attorney.” D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 973–74 (9th
     Cir. 2004). Thus, to the extent Cigna is able to establish that the Court has subject matter
27   jurisdiction over this action, Plaintiff Chandler Therapy Clinic will not be allowed to
     appear in this action without an attorney and will be dismissed without prejudice.
28


                                                 -2-
